JUDGE HOBSON
delivered the opinion of the court.
On October 21, 1893, appellee, J. H. Hall, executed to appellant H. W. Rumbley two notes, each for $150, payable at the Farmers’ & Merchants’ Bank of Elkton, Ky. Rumbley sold and assigned the notes to the appellant, the Landis Banking Company. The notes were executed for a patent right called the “California Kitchen Cabinet.” The words “peddler’s note” were not written or printed across the face of either of them. Hall claimed they were obtained from him by fraud, and that they were void, under section 4223, Kentucky Statutes, because the words “peddler’s note” were not written or printed across their face. On the other hand, the Landis Banking Company claims that the paper had been put upon the footing of a bill of exchange; that, therefore, the defense of fraud could not be maintained against it, and that section 4223 of the *351Kentucky Statutes, so far as it affects notes given for patent rights, is void.
It was held by this court in Commonwealth v. Petty, 96 Ky., 452; [29 S. W., 291; 29 L. R. A., 786], that section 4215 of the Kentucky Statutes was unconstitutional as to persons selling a'patent right; and it is argued that, as a vendor of a patent right can not be required to take out license, the other sections of the statute, which were intended for the better enforcement of the section requiring the license, are also unconstitutional; that the other sections are only germane to the subject named in the title of the act in the matter of revenue and taxation, and that to enforce them as to persons not required to pay any revenue or tax will be to make the act regulate a subject not referred to in the title.
In Bohon’s Assignee v. Brown 19 Ky. L. R., 540, [41 S. W., 273], this court sustained section 4223 of the Kentucky Statutes, and held void a note precisely similar to that involved in this case, because it was not marked “peddler’s note,” as required by that section.
In the recent case of Nunn v. Citizens’ Bank (decided at this term) [53 S. W., 665], it was also held, in a case very similar to this, that section 4223 was not unconstitutional on the ground that it refers to a subject not germane to that expressed in the title.
Though the precise point made by counsel in this case was not made in either oí those cases, still it was involved in fact in both of them, and we do not see that the distinction now made is a sound one.
It is conceded by counsel that the statute is constitutional as to persons whom the Legislature may constitutionally require to pay a peddler’s license tax. It is also conceded that the Legisla*352ture intended to embrace both matters in the act referred to. The Legislature has a right to provide some scheme for collecting taxes from those who are here to-day and away to-morrow, but contribute nothing to the expenses of the State Grovernment, which they enjoy. The fact that it has no power to collect these taxes from patent-right men by reason of the Constitution and laws of the United States, and that, therefore, a part of the act is void, does not make the rest of it bad, the two provisions being entirely separable. To so hold would extend by construction the' provision of the Constitution requiring that an act shall relate to only one subject far beyond any case to which our attention has been called.
In enacting the statute in question, the Legislature had in mind not only the taxation of itinerant persons going about peddling from place to place in this State, but the prevention of frauds by them. Not uncommonly such persons obtained notes by very questionable means, and then, by selling the notes, left a loss to fall on either the maker or the purchaser. It was a reasonable police regulation to tax these men, and to prevent frauds by those who were evilly inclined, and from whom no redress could be obtained by law.
When the Legislature desires to accomplish a certain end, it is not required to separate and place under different heads the different parts which constitute or make up the relief intended. To do this would be to create only confusion. Where all the parts have a natural connection, they may be placed in one act under one head. The prdvision requiring peddlers’ notes to be so marked advertises their business, and tends to secure the collection of the tax on them. The provision that the purchaser shall take these notes subject to all the defenses the maker has *353to them tends to prevent the peddler from selling them, and leaving the State with, the proceeds, thus defeating the collection of the revenue.
The provisions of the act have a natural connection, and the fact that they were designed also to protect the citizens of this State from imposition does not require that they should havé been separated, and put under different heads. If such a practice were followed, our laws would become so fragmentary that persons would often be misled.
The provision of section 51 of the Constitution that no law enacted by the General Assembly shall relate to more than one subject, and that this must be expressed in.the title, relates only to the face of the act. If the act on its. face is good, and all its provisions have a natural connection with the subject expressed in the title, it can not be held bad under this section because some of its requirements connecting the parts together may be in conflict with the Constitution or laws of the United States. The invalid provision may be rejected, and the rest of the act enforced.
The judgment of-the lower court, being in accord with these views, is therefore affirmed.